Citation Nr: 0313244	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  95-39 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis 
of the feet with spurring.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for undiagnosed 
illnesses manifested by dry mouth, sneezing, rhinitis, 
bronchitis, difficulty breathing, a burning sensation in the 
throat, fatigue, sensitivity to petroleum products, profuse 
sweating, snoring, and sleeplessness.

4.  Entitlement to service connection for sinusitis.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to July 
1993.  The veteran's service included service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied the veteran's 
claims for service connection for plantar fasciitis of the 
feet with spurring, a right knee disorder, residuals of a 
left orchiectomy, and feet fungus.

Next, the Board notes that this matter also comes before the 
Board from an October 2001 RO decision which, among other 
things, denied the veteran's claims for service connection 
for undiagnosed illnesses manifested by dry mouth, sneezing, 
rhinitis, bronchitis, difficulty breathing, a burning 
sensation in the throat, fatigue, sensitivity to petroleum 
products, profuse sweating, snoring, and sleeplessness as 
well as service connection for sciatica and sinusitis.

Initially, the Board notes that the RO, in a March 2003 
decision, granting the veteran service connection for 
residuals of trauma to the genitorfemorial nerve following a 
left orchiectomy, for tinea pedis, and for lumbosacral strain 
with sciatica.  Therefore, because these grants of service 
connection constitute the maximum award available under laws 
and regulations, the issues of service connection for a left 
orchiectomy, feet fungus, and sciatica are no longer in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).




REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These law and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in the March 2003 supplemental statement of the 
case, the RO provided the veteran with notice of the VCAA.  
However, that notice did not include notifying the veteran of 
who would be responsible for obtaining evidence.  Moreover, 
in Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) 
and thereby foreclosed the Board's ability to remedy an RO's 
failure to provide the veteran with adequate VCAA notice.  
Therefore, the case must be remanded.  On remand, the RO 
should undertake all necessary actions to insure that the 
veteran is provided adequate notice as required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

On remand, the RO should undertake any additional action 
deemed necessary to ensure that the requirements of the new 
law have been satisfied.  That action should include, among 
other things, obtaining any outstanding evidence identified 
by the veteran and obtaining VA examinations to obtain 
contemporaneous medical evidence as to the origins or 
etiology of the veteran's claimed disabilities.  See 38 
U.S.C.A. § 5107A (West 2002).

As to missing evidence, the Board notes that a review of the 
record on appeal shows that the veteran reported receiving 
treatment for the claim disability while in military service 
at Connan Air Force Base starting in November 1991 and at the 
Salem, Atlanta, and Washington, D.C., since his separation 
from military service in July 1993.  However, the record on 
appeal does not show that, while the RO has obtained and 
associated with the record many of the veteran's medical 
records, it does not show that the RO has obtained and 
associated with the record on appeal complete copies of the 
veteran's records from all of the above locations.  
Similarly, a review of the record on appeal shows that the 
veteran was afforded a VA examination in August 2002, that 
examination was conducted without the veteran's claims file 
being made available to the examiner and the examiner did not 
provide VA with necessary medical opinions regarding the 
origins or etiology of the veteran's claim disabilities.  
Therefore, on remand, actions to correct both of the above 
development problems needs to be undertaken by the RO.  Id.

Lastly, the Board observes that the veteran, in a November 
1995 statement to the RO, expressed disagreement with the 
noncompensable rating assigned by the RO for his newly 
service connected right hand skin disability in the June 1995 
rating decision.  However, a statement of the case addressing 
this issue has not been furnished to the veteran.  See 
38 C.F.R. §§ 19.29, 19.30 (2002).  Since the Court has 
indicated that referral to the RO of an issue with which the 
veteran disagrees does not suffice, see Manlincon v. West, 
12 Vet. App. 238 (1999), a remand of this issue is required.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO is asked to send the veteran 
and his representative a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims for 
service connection.  The letter should 
also specifically inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  As part of VA's duty to assist, the 
RO should undertake the following 
actions:
a.  Contact Connan Air Force Base 
and request copies of the veteran's 
clinical and outpatient records, 
dated from November 1991 to the 
present.
b.  Contact the veteran and request 
that he identify by name, address, 
and approximate (beginning and 
ending) date all service, VA, and 
non-VA health care providers that 
treated him for his claimed 
disabilities while in military 
service and since that time and 
notify him that his aid in securing 
records, to include providing 
authorizations for all private 
records, is needed.
c.  Obtain all medical records from 
each entity the veteran identifies 
including all post July 1993 records 
from the Salem, Atlanta, and 
Washington, D.C., VA medical 
centers.  As to any VA medical 
center records, request notes, 
discharge summaries, consults, 
medications, labs, imaging, 
procedures, physical therapy 
records, and problem lists.
d.  If any of the requested records 
are not available, or if the search 
for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the veteran and his 
representative should be informed in 
writing.

3.  As to the claims of service 
connection for undiagnosed illnesses 
manifested by dry mouth, sneezing, 
rhinitis, bronchitis, difficulty 
breathing, a burning sensation in the 
throat, fatigue, sensitivity to petroleum 
products, profuse sweating, snoring, and 
sleeplessness, after associating with the 
record all evidence obtained in 
connection with the above development, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded examinations.  Send the claims 
folder to the examiner(s) for review.  
The examiner(s) is requested to provide a 
detailed history regarding the onset and 
progression of relevant symptoms, to 
perform any required tests and studies, 
and to report in detail all clinical 
findings for each examination conducted.  
Based on the results of the examinations 
and a review of the claims folder, the 
examiner(s) is asked to address the 
following questions as to each claimed 
disability:
(i).  Does the veteran suffer from 
the symptom in question (i.e., dry 
mouth, sneezing, rhinitis, 
bronchitis, difficulty breathing, a 
burning sensation in the throat, 
fatigue, sensitivity to petroleum 
products, profuse sweating, snoring, 
and/or sleeplessness)?
(ii).  If he does, can his symptom 
(i.e., dry mouth, sneezing, 
rhinitis, bronchitis, difficulty 
breathing, a burning sensation in 
the throat, fatigue, sensitivity to 
petroleum products, profuse 
sweating, snoring, and/or 
sleeplessness) be associated with a 
known clinical diagnosis?
(iii).  If his symptom (i.e., dry 
mouth, sneezing, rhinitis, 
bronchitis, difficulty breathing, a 
burning sensation in the throat, 
fatigue, sensitivity to petroleum 
products, profuse sweating, snoring, 
and/or sleeplessness) can be 
associated with a known clinical 
diagnosis, provide the diagnosis and 
specify whether the diagnosed 
condition had its onset during the 
veteran's military service or was 
caused by an incident that occurred 
while serving in the Southwest Asia 
theater of operations during the 
Gulf War?
(iv).  If his symptom (i.e., dry 
mouth, sneezing, rhinitis, 
bronchitis, difficulty breathing, a 
burning sensation in the throat, 
fatigue, sensitivity to petroleum 
products, profuse sweating, snoring, 
and/or sleeplessness) cannot be 
associated with a known clinical 
diagnosis, specify whether the 
veteran has objective indications of 
a chronic disability resulting from 
an illness manifested by that 
symptom (i.e., dry mouth, sneezing, 
rhinitis, bronchitis, difficulty 
breathing, a burning sensation in 
the throat, fatigue, sensitivity to 
petroleum products, profuse 
sweating, snoring, and/or 
sleeplessness), as established by 
history, physical examination, and 
laboratory tests, that has either 
(1) existed for 6 months or more, or 
(2) exhibited intermittent episodes 
of improvement and worsening over a 
6-month period?

4.  As to the claims of service 
connection for plantar fasciitis of the 
feet with spurring and a right knee 
disorder, after associating with the 
record all evidence obtained in 
connection with the above development, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  Send 
the claims folder to the examiner for 
review.  The examiner is requested to 
provide a detailed history regarding the 
onset and progression of relevant 
symptoms, to perform any required tests 
and studies included x-rays, and to 
report in detail all clinical findings.  
Based on the results of the examination 
and a review of the claims folder, the 
examiner is asked to address the 
following questions as to each claimed 
disability:
(i).  What are the disease processes 
affecting the veteran's feet or 
right knee?
(ii)  As to each disability 
identified state, whether it had its 
onset during military service?  
(iii).  As to each disability 
identified, state whether such 
disability was caused by any 
incident or event that occurred 
during military service?
(iv).  If the veteran does not have 
a current diagnosis of plantar 
fasciitis of the feet with spurring 
or a right knee disorder, the 
examiner should say so.

5.  As to the claim of service connection 
for sinusitis, after associating with the 
record all evidence obtained in 
connection with the above development, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an ears, nose, and throat (ENT) 
examination.  Send the claims folder to 
the examiner for review.  The examiner is 
requested to provide a detailed history 
regarding the onset and progression of 
relevant symptoms, to perform any 
required tests and studies included x-
rays, and to report in detail all 
clinical findings.  Based on the results 
of the examination and a review of the 
claims folder, the examiner is asked to 
address the following questions:
(i).  Does the veteran have 
sinusitis?
(ii)  If he does, did it have its 
onset during military service?  
(iii).  If he does, was sinusitis 
caused by any incident or event that 
occurred during military service?
(iv).  If the veteran does not have 
a current diagnosis of sinusitis the 
examiner should say so.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  The RO should again readjudicate the 
claims and should consider all of the 
additional information and/or evidence 
that has been associated with the claims' 
file since the issuance of the October 
2001 supplemental statement of the case.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken, to include 
all pertinent evidence received since the 
October 2001 supplemental statement of 
the case, and the applicable law and 
regulations governing the claims.

8.  As to the claim for a compensable 
rating for a right hand rash, the RO 
should furnish the veteran a Statement of 
the Case that addresses this issue.  If, 
and only if, the veteran files a timely 
substantive appeal as to this issue, 
should it be returned for review by the 
Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


